811 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. CAMPBELL, Plaintiff-Appellant,v.DEPARTMENT OF REHABILITATION AND CORRECTIONS;  J.L.Eichenlaub, Southern Ohio Corr. FacilityInspector;  Ralph Smith, M.C.I. HospitalAdministrator;  Dr. Bharmoto,M.C.I., Defendants-Appellees.
No. 86-3970.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of appellees' motion to dismiss the appeal for lack of jurisdiction because the appeal has been taken from a non-appealable order.


2
The appellant has appealed from the magistrate's order establishing a schedule for the filing of motions for summary judgment and denying appointment of counsel.  Such an order is not a final order.  28 U.S.C. Sec. 1291;  Catlin v. United States, 324 U.S. 229 (1945);  Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984);  Henry v. City of Detroit Manpower Dept., 763 F.2d 757 (6th Cir.), cert. denied, 106 S. Ct. 178 (1985).  The Court is without jurisdiction to entertain this appeal.


3
It is ORDERED that the motion to dismiss be and hereby is granted and the appeal dismissed.